FILED
                            NOT FOR PUBLICATION                            MAR 02 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEX LOMOTA MARTI,                               No. 14-16428

               Plaintiff - Appellant,            D.C. No. 4:14-cv-02305-YGR

  v.
                                                 MEMORANDUM*
B. WARREN,

               Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       California state prisoner Alex Lomota Marti appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant

retaliated against him for filing grievances in violation of the First Amendment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011).

We may affirm on any basis supported by the record. Hartmann v. Cal. Dep’t of

Corr. & Rehab., 707 F.3d 1114, 1121 (9th Cir. 2013). We affirm.

       The district court properly dismissed Marti’s complaint because Marti failed

to allege sufficient facts to show that defendant’s warning did not reasonably

advance a legitimate penological goal. See Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are to be liberally construed, a plaintiff

must still present factual allegations sufficient to state a plausible claim for relief);

Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of retaliation

claim in the prison context).

       Denial of leave to amend was not an abuse of discretion because amendment

would have been futile. See McQuillion v. Schwarzenegger, 369 F.3d 1091, 1099

(9th Cir. 2004).

       AFFIRMED.




                                             2                                     14-16428